           Case 1:19-cv-00810-RBW Document 37 Filed 04/25/19 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                  )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-957 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )

ANSWER TO PLAINTIFFS JASON LEOPOLD AND BUZZFEED, INC.’S COMPLAINT

        Defendant, the U.S. Department of Justice (“DOJ”), 1 by and through undersigned counsel,

hereby answers the Complaint (ECF No. 1) (“Complaint”) filed by Plaintiffs Jason Leopold and

Buzzfeed, Inc. (“Plaintiffs”) on April 4, 2019, as follows, in correspondingly numbered

paragraphs:




1
  In their Complaint, Plaintiffs name the following departments, offices, and individuals as defendants: “U.S.
Department of Justice,” “DOJ Office of Attorney General,” “DOJ Deputy Attorney General,” and “DOJ Office of
Special Counsel.” Compl. at 1, ECF No. 1. Because the Office of the Attorney General, the Deputy Attorney General,
and the Office of the Special Counsel are part of the Department of Justice, and because Plaintiff Leopold submitted
his FOIA request to the Department of Justice, the Department of Justice is the only proper defendant in this matter.
           Case 1:19-cv-00810-RBW Document 37 Filed 04/25/19 Page 2 of 6



        1.      This paragraph sets forth Plaintiffs’ characterization of this action, to which no

response is required.

        2.      Admitted that Plaintiffs submitted a Freedom of Information Act (“FOIA”) request

to the DOJ. This rest of the paragraph consists of Plaintiffs’ characterization of themselves and

their work about which Defendant lacks knowledge or information sufficient to form a belief about

the truth of the allegations.

        3.      Admitted that the DOJ is a federal agency subject to the Freedom of Information

Act, and admitted that DOJ's Offices of the Attorney General, the Deputy Attorney General, and

the Special Counsel are part of the DOJ; otherwise denied.

        4.      This paragraph consists of Plaintiffs’ legal conclusions regarding jurisdiction, to

which no response is required.

        5.      This paragraph consists of Plaintiffs’ legal conclusions regarding venue, to which

no response is required.

        6.      Admitted. Defendant respectfully refers the Court to the FOIA request dated March

21, 2019, for a full and accurate statement of its contents. See Compl. Ex. A, No. 19-cv-957, ECF

No. 1-1.

        7.      Admitted. Defendant respectfully refers the Court to the FOIA request dated March

21, 2019, for a full and accurate statement of its contents. See Compl. Ex. A, No. 19-cv-957, ECF

No. 1-1.

        8.      Admitted only that OIP granted expedited processing on March 29, 2019. The

remainder of this paragraph incorrectly characterizes the letter from the DOJ Office of Information

Policy (“OIP”) dated March 29, 2019, to which the Court is referred for a full and accurate

statement of its contents. See Compl. Ex. B, No. 19-cv-957, ECF No. 1-2.



                                                 2
            Case 1:19-cv-00810-RBW Document 37 Filed 04/25/19 Page 3 of 6



          9.    This paragraph sets forth Plaintiffs’ characterization of OIP’s letter, to which no

response is required. Defendant respectfully refers the Court to the letter from OIP dated March

29, 2019, for a full and accurate statement of its contents. See Compl. Ex. B, No. 19-cv-957, ECF

No. 1-2.

          10.   Admitted that an analyst at OIP spoke with Plaintiff Jason Leopold on April 1,

2019, and that the analyst explained that Plaintiffs’ FOIA request falls within “unusual

circumstances” because OIP would need to search in another office and/or consult with other

offices. The remainder of this paragraph sets forth Plaintiffs’ characterization of the phone call,

to which no response is required. To the extent that a response is required, the allegations are

denied.

          11.   This paragraph sets forth Plaintiffs’ conclusions of law, to which no response is

required.

          12.   This paragraph sets forth Plaintiffs’ conclusions of law, to which no response is

required.

          13.   This paragraph sets forth Plaintiffs’ characterization of its case, to which no

response is required. This paragraph also sets forth Plaintiffs’ conclusions of law, to which no

response is required.

          14.   This paragraph sets forth Plaintiffs’ characterization of its case, to which no

response is required. This paragraph also sets forth Plaintiffs’ conclusions of law, to which no

response is required.

          15.   The allegations in this paragraph are Plaintiffs’ characterization of a letter from the

Attorney General dated March 29, 2019, to which no response is required. Defendant respectfully

refers the Court to the letter from Attorney General dated March 29, 2019, for a full and accurate



                                                  3
          Case 1:19-cv-00810-RBW Document 37 Filed 04/25/19 Page 4 of 6



statement of its contents. See Pl.’s Mot. for a Prelim. Inj., Ex. 7, Elec. Privacy Info. Ctr. v. Dep’t

of Justice, No. 19-810, ECF No. 7-4.

        16.     This paragraph sets forth Plaintiffs’ characterization of its case, to which no

response is required. This paragraph also sets forth Plaintiffs’ conclusions of law, to which no

response is required.

        17.     This paragraph sets forth Plaintiffs’ characterization of its case, to which no

response is required. This paragraph also sets forth Plaintiffs’ conclusions of law, to which no

response is required.

        18.     Defendant incorporates by reference its answers to all of the preceding paragraphs.

        19.     Admitted that the DOJ is a federal agency subject to the Freedom of Information

Act, and admitted that DOJ's Offices of the Attorney General, the Deputy Attorney General, and

the Special Counsel are part of the DOJ; otherwise denied.

        20.     Admitted that Plaintiffs submitted a FOIA request to Defendant DOJ. Plaintiffs’

characterization of the request as one for “agency records” is a legal conclusion, to which no

response is required.

        21.     Admitted that DOJ has not yet made a final determination as to Plaintiffs’ FOIA

request; otherwise denied.

        The remaining paragraphs of the Complaint contain Plaintiffs’ requested relief, to which

no response is required. To the extent a response is required, Defendant denies the allegations

contained in the remaining paragraphs of the Complaint and further avers that Plaintiffs are not

entitled to any relief.

        Defendant hereby denies all allegations in the Complaint not expressly admitted or denied.




                                                  4
        Case 1:19-cv-00810-RBW Document 37 Filed 04/25/19 Page 5 of 6



                                          DEFENSE

       1.     Plaintiffs failed to exhaust administrative remedies.



Dated: April 25, 2019                       Respectfully submitted,

                                            HASHIM MOOPPAN
                                            Deputy Assistant Attorney General
                                            Civil Division

                                            ELIZABETH J. SHAPIRO
                                            Deputy Director
                                            Federal Programs Branch

                                            /s/ Courtney D. Enlow
                                            COURTNEY D. ENLOW
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
                                            Room 12102
                                            Washington, D.C. 20005
                                            Tel: (202) 616-8467
                                            Email: courtney.d.enlow@usdoj.gov

                                            Counsel for Defendant




                                                5
         Case 1:19-cv-00810-RBW Document 37 Filed 04/25/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2019, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  6
